Citation Nr: 0320950	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  95-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for heart disability as 
secondary to service-connected residuals of a gunshot wound 
to the chest.

2.  Entitlement to increased evaluations for residuals of a 
gunshot wound of the right arm, currently assigned a 30 
percent evaluation for impairment of the humerus and a 10 
percent rating for impairment of Muscle Group VI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946.

These matters come before the Board of Veterans' Appeal 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In the April 1992 rating decision on appeal, the RO 
determined that new and material evidence to reopen a 
previously denied claim for service connection for heart 
disability had not been received.  The Board observes that 
the veteran's heart claim had in fact been previously denied 
by way of a final July 1981 rating action.  However, such 
denial preceded the United States Court of Appeals for 
Veterans Claims decision in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), wherein it was established that additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Currently, the 
veteran in this case has indicated that he is seeking 
entitlement to service connection for heart disability, 
secondary to his service-connected residuals of a gunshot 
wound to the chest.  Therefore, his claim is a new claim, as 
listed on the cover page of this decision.  See Spencer v. 
Brown, 4 Vet. App. 283 (1994) (holding that where a new law 
creates a new basis of entitlement, the claim is new).  In 
correcting the procedural defect within its April 1992 rating 
decision, the RO furnished the veteran a statement of the 
case in January 1993, wherein the veteran's claim was 
properly adjudicated as a new claim for secondary service 
connection.  

In March 1993, the veteran appeared at a hearing before a 
hearing office at the RO.  A complete transcript of this 
hearing is of record.  

The issues of entitlement to secondary service connection for 
carpal tunnel syndrome and arthritis of the right arm and 
hand will be addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  The veteran's current heart disability was not caused or 
chronically worsened by his service-connected residuals of a 
gunshot wound to the chest.

3.  The veteran is right handed.

4.  The residuals of a gunshot wound of the right arm with a 
fracture of the humerus are manifested by moderate injury of 
Muscle Groups III and VI, impairment of the humerus, 
limitation of arm motion that does not more nearly 
approximate limitation to 25 degrees from the side than 
limitation to midway between the side and shoulder level, and 
limitation of forearm extension that more nearly approximates 
limitation to 75 degrees than limitation to 60 degrees.

5.  The veteran does not have ankylosis of the scapulohumeral 
joint, fibrous union of the humerus, nonunion of the humerus, 
or loss of the head of the humerus.   


CONCLUSIONS OF LAW

1.  Heart disability is not proximately due to or the result 
of a service connected disability.  38 C.F.R. § 3.310(a) 
(2002).



2.  The residuals of a gunshot wound of the right arm warrant 
evaluations of 30 percent for functional impairment of the 
shoulder and 20 percent for functional impairment of the 
elbow.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.54, 
4.56, 4.72 (1997); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203, 5207, §§ 4.56, 4.73, 
Diagnostic Codes 5303, 5306 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Ac  of 2002

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Currently, the record reflects that through the statement of 
the case, supplements thereto, and various letters from the 
RO to the veteran, particularly a letter dated in November 
2002, the veteran has been informed of the requirements for 
the benefits sought on appeal, the evidence and information 
needed to substantiate the claims, the information required 
of the veteran to enable the RO to obtain evidence on his 
behalf, the assistance that VA would render in obtaining 
evidence on the veteran's behalf, the evidence that the 
veteran should submit if he did not desire VA's assistance in 
obtaining such evidence, and the evidence that the RO has 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that the veteran has been afforded 
VA examinations in conjunction with his pending increased 
rating claims, and pertinent VA treatment records have been 
associated with the claims folder.  Records of private 
treatment have also been associated with the claims folder.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

The Board acknowledges that the RO has not obtained a medical 
opinion addressing the etiology of the veteran's heart 
disability.  However, the evidence of record includes medical 
evidence addressing the etiology of the veteran's heart 
disease.  There is no indication in this evidence that the 
veteran's heart disease is etiologically related to his 
gunshot wound residuals.  In addition, the veteran has 
indicated that while his private physician, who is now 
deceased, informed him that it was possible that his heart 
disease is etiologically related to his gunshot wound 
residuals, his VA physicians have told him that such a nexus 
is improbable.  Therefore, the Board has found the medical 
evidence currently of record to be sufficient to decide this 
claim.  Under these circumstances, VA is not obliged to 
obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.


II.  Secondary Service Connection

A.  Factual Background.

The record reflects that the veteran is right handed.  
Service medical records show that he sustained a gunshot 
wound in March 1945.  The bullet entered the right chest 
anteriorly and passed laterally and out just below the 
shoulder, fracturing the right humerus.  There was no nerve 
injury.  A cast was applied immediately after the injury.  

In May 1945 the veteran's cast was removed, and in August 
1945 he was transferred to the USN Special Hospital in Asbury 
Park, New Jersey.  Upon admission to this facility, physical 
examination revealed small, well-healed scars on the right 
chest and on the right arm at the deltoid insertion.  The 
veteran's humerus was somewhat bowed and considerable callus 
could be felt.  Based on the veteran's condition in late 
August 1945, he was deemed unfit for service, and it was 
recommended that he be discharged from the U.S. Marine Corps. 
Reserve.  The service medical records, including those 
pertaining to treatment of the veteran's gunshot wounds, 
document no diagnosis, complaint or abnormal finding 
pertaining to the veteran's heart.

The veteran's cardiovascular system was found to be normal on 
VA examinations in July and December 1946.

The earliest medical evidence of any heart disorder is the 
report of the veteran's hospitalization at a private facility 
in September and October 1971, which shows that he was 
hospitalized because of a myocardial infarction due to 
arteriosclerotic heart disease and coronary thrombosis.  He 
reportedly had been well until the day prior to admission 
when he had an episode of chest pain.  There is no indication 
in the records of this hospitalization or any of the later 
medical evidence pertaining to the veteran's heart disease 
that the veteran's heart disability is etiologically related 
to his gunshot wound residuals.


B.  Applicable Law.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

C.  Analysis.

The veteran is claiming that service connection is warranted 
for his present heart disability because it developed 
secondary to his service-connected residuals of a gunshot 
wound to the chest.

While a review of the veteran's service medical records does 
indicate that a bullet entered his right chest in March 1945, 
there is no indication that his heart was damaged at that 
time.  In fact there is no medical evidence of the presence 
of any heart disorder until approximately 25 years following 
the veteran's discharge from service.  The medical evidence 
indicates that the veteran's heart disability is due to 
arteriosclerosis with coronary thrombosis.  There is no 
support in the medical evidence for the proposition that the 
veteran's heart disability was caused or aggravated by 
service-connected disability.  

The evidence of a nexus between the veteran's gunshot wound 
residuals and his current heart disability is limited to the 
veteran's own statements.  Although the Board has no reason 
to doubt the veteran's sincerity, his statements are not 
competent evidence of a nexus between his gunshot wound 
residuals and his current heart disability because lay 
persons, such as the veteran, are not competent to provide 
opinions concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim and the benefit of-the-
doubt doctrine is not for application.

III.  Increased Ratings

A.  Factual Background.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected gunshot wound residuals.

As noted earlier, the veteran's service medical records 
indicate that the veteran sustained a bullet injury on March 
3, 1945.  The bullet entered the right chest anteriorly and 
passed laterally and out just below the shoulder, fracturing 
the right humerus.  There was no nerve injury.  A cast was 
applied immediately after the injury.  The veteran was then 
evacuated to the United States, arriving at the USN Hospital, 
Charleston, South Carolina, on May 9, 1945, where the cast 
was removed.  

While in transit to the USN Convalescent Hospital, Sea Gate, 
Brooklyn, New York, on June 16, 1945, the veteran refractured 
his right humerus while dismounting from an upper berth on a 
train.  On arrival at Sea Gate, he was immediately 
transferred to the USN Hospital, St. Albans, LI, NY where a 
shoulder spica was applied.  This was removed on August 13, 
1945.  X-ray at that time showed moderate bony union, but 
fragments in poor position.  The veteran was transferred to 
USN Hospital, Special Hospital, Asbury Park, N.J. with the 
same diagnosis on August 22, 1945.  

Upon admission, physical examination revealed small, well-
healed scars on the right chest and on the right arm at the 
deltoid insertion.  The humerus was somewhat bowed and 
considerable callus could be felt.  Elevation of the arm was 
limited to 80 degrees anteriorly, 50 degrees bilaterally, and 
20 degrees posteriorly.  Motion at the elbow was limited to 
20 degrees from the right angle.  

It was noted that the veteran had received daily 
physiotherapy and exercise during his four months at this 
activity with almost complete improvement in function.  There 
remained only a slight weakness in the arm in elevation and 
extension.  Further hospitalization or treatment was not 
indicated at this time.  It was indicated, however, that the 
veteran was unfit for service.  It was recommended that he be 
discharged from the U.S. Marine Corps Reserve.  

An X-ray examination in connection with a VA examination in 
December 1946 disclosed an old comminuted fracture of the 
right humeral shaft approximately at the junction of the 
upper and middle thirds with displacement of the distal 
fragment, minimal bowing at the fracture site, considerable 
sclerosis and some loss of bone substance.  

An X-ray examination in connection with a VA examination in 
July 1949 disclosed old, healed, extensive, comminuted and 
oblique fractures through the junction of the proximal and 
middle thirds and the middle and distal thirds of the shaft 
of the humerus.  The major parts were in fairly good 
alignment.  There was about one inch of overlapping of the 
fragments at the proximal fracture site.  In addition there 
was some disturbance in the bony architecture with 
osteoporosis and sclerosis throughout the proximal fracture 
site.  A small, loose, osseous fragment was also present in 
the soft tissues.  The clinical evaluation on this VA 
examination disclosed involvement of Muscle Groups III and 
VI. 

The veteran's current claims for increased ratings were 
received in April 1992.

In March 1993 the veteran testified at an RO hearing.  He 
indicated that there was a creaking in the right elbow and 
shoulder.  If he raised his right arm to any height, he 
experienced a clicking sound and sometimes sharp pain.  The 
veteran advised that his pain was numbing and frequent.  He 
indicated that his ability to use his arm had diminished.  
According to the veteran, his grip had also been affected. 

In March 1993 the RO received the veteran's treatment records 
from the Northport VA Medical Center (VAMC), for the period 
from 1990 to 1993.  They show that on various occasions the 
veteran presented for treatment of right shoulder pain and 
stiffness.

In October 1993 the veteran underwent a VA joints 
examination.  At this examination, it was noted he was right-
hand dominate.  The veteran complained of chronic, 
intermittent pain with swelling (he pointed to the radial 
aspect of the right wrist).  The veteran complained of 
snapping of the right shoulder with progressive limitation of 
motion since age 60.  According to the veteran, he was unable 
to pick up heavy objects.  The veteran stated he was a postal 
worker.  He also indicated he was retired from airline 
supply.  

On examination of the veteran, there was no swelling or 
effusion.  In regards to deformity, there was an 
approximately one inch shortening of the right humerus.  Old 
scars were noted.  There was crepitus over the 
acromioclavicle and glenohumeral region of the right 
shoulder.  There was a positive impingement sign of the right 
shoulder.  No gross instability of the shoulder was 
appreciated.  With respect to the veteran's range of motion 
of the right shoulder, he had flexion to 90 degrees and 
extension to 40 degrees.  External rotation was 50 degrees, 
and internal rotation was 20 degrees.  Abduction was 70 
degrees and adduction was 20 degrees.  With respect to 
internal rotation posteriorly, the examiner noted the veteran 
was barely able to touch his right buttock.  X-rays of the 
right shoulder demonstrated chronic supraspinus tendonitis of 
the shoulder.  Generalized osteopenia was also noted.  There 
was a healed malunited fracture at the mid-proximal portion 
of the right humerus.  Osteophytes were noted under the 
acromioclavicular joint.  The diagnoses were: (1) status post 
gunshot wound with right malunited humeral shaft fracture 
with residuals of shortening, malunion; (2) chronic 
supraspinatis tendonitis of the right shoulder; (3) 
impingement syndrome of the right shoulder; (4) degenerative 
joint disease of the acromioclavicular joint; (5) right 
carpal tunnel syndrome; and (6) degenerative joint disease of 
the carpal bones of the right wrist.

In March 1997, the RO received additional treatment records 
from the Northport VAMC.  The referenced records are dated 
from 1995 to 1997.  In May 1996 X-rays of the veteran's right 
elbow were taken.  The impression was old fracture of the 
distal shaft of the humerus.  It was noted that there were 
joint effusion and degenerative changes at the level of the 
elbow joint away from the previously mentioned fracture site.  
It was further noted that while the degenerative change in 
the radial head may have reflected previous fracture, no 
current fracture was recognized about the elbow joint.

In October 1996 the veteran was seen at a follow-up 
appointment for right arm weakness and joint arthrosis.  It 
was noted the veteran had a scheduled appointment for an EMG.  

In December 1996 an MRI of the veteran's right elbow was 
taken.  The impression was unremarkable MRI of the right 
elbow, save for a small joint effusion and degenerative 
changes in the elbow joint.

In January 1997, it was noted that the veteran's EMG revealed 
chronic right median nerve neuropathy

In April 1998 the veteran underwent his most recent VA 
examination.  At this time, the veteran reported experiencing 
sporadic pain ever since his initial in-service injury.  He 
complained of right shoulder, axillary and elbow pain.  It 
was noted that the veteran had had some physical therapy at 
Northport VAMC.  

Physical examination of the veteran revealed a one half inch 
scar at the right sternal border of the fourth rib, healed 
without hypertrophy or deformity.  The examiner commented 
that the bullet apparently passed through the upper pectoral 
region and axilla without exiting the chest and passed 
through the humerus to exit the lateral arm just below the 
deltoid insertion.  There was a one-inch healed scar in this 
area.  

With respect to the veteran's right shoulder range of motion, 
he had 90 degrees elevation of forward flexion with stiffness 
on the last 5 degrees.  There was 90 degrees of horizontal 
abduction with stiffness at the last 10 degrees and 0 degrees 
internal rotation.  Full external rotation was present. 

Right elbow flexion and extension were 60 to 145 degrees. 

The veteran's right deltoid muscle test was poor, right bicep 
was fair, and right triceps was fair plus.  The right grip 
strength was fair to fair plus, right pronation was fair 
plus, and right supination was fair plus.  The veteran's 
right wrist flexion was fair plus and right wrist extension 
was fair plus.

With respect to diagnostic and clinical tests, the examiner 
noted that an X-ray of the veteran's right elbow, taken on 
May 3, 1996, revealed old fracture of the distal shaft of the 
humerus, joint effusion, and degenerative joint disease.  
Degenerative joint disease of the radial head, possible old 
fracture.  X-ray of the right shoulder, taken on July 26, 
1995, revealed no bony deformity.  X-ray of the right 
shoulder taken on October 20, 1993, revealed an old healed, 
proximal to mid-shaft fracture without deformity.  An MRI of 
the veteran's upper right extremity on December 3, 1996, was 
unremarkable, except for small joint effusion and 
degenerative joint disease.  

The final diagnoses were adhesive capsulitis, right shoulder 
and elbow with chronic right upper extremity dysesthesias and 
weakness and generalized right upper extremity weakness.

B.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).

A 30 percent evaluation is warranted for impairment of the 
humerus of the major arm if there is malunion of the humerus 
with marked deformity or recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent rating requires fibrous 
union of the humerus, with a 60 percent evaluation assigned 
for nonunion of the humerus (false flail joint).  An 80 
percent rating is warranted where there is loss of the head 
of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2002).

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation. Malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Nonunion of the major clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the major clavicle or scapula warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).

Ankylosis of the scapulohumeral joint of the major extremity 
warrants a 40 percent evaluation if it is at an intermediate 
angle between favorable and unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2002).

Limitation of motion at the shoulder level warrants a 20 
percent rating for the major arm, and limitation of motion 
midway between the side and shoulder level warrants a 30 
percent rating for the major arm.  Where motion is limited to 
25 degrees from the side, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).

The Board notes that full range of motion of the shoulder is 
measured from zero degrees to 180 degrees in forward 
elevation (flexion), zero degrees to 180 degrees in 
abduction, and zero degrees to 90 degrees in both external 
and internal rotation. 38 C.F.R. § 4.71, Plate I (2002).

Limitation of extension of the forearm of the dominant upper 
extremity warrants a 10 percent rating if it is limited to 45 
or 60 degrees, a 20 percent evaluation if it is limited to 75 
degrees, a 30 percent evaluation if it is limited to 100 
degrees or a 50 percent evaluation if it is limited to 110 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Muscle Group III, the intrinsic muscles of the shoulder, 
consists of the pectoralis major I and the deltoid.  
Disability of this muscle group in the dominant upper 
extremity warrants a noncompensable evaluation if it is 
slight, a 20 percent evaluation if it is moderate, a 30 
percent evaluation if it is moderately severe or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.73, Diagnostic 
Code 5303.

Muscle Group VI, the extensor muscles of the elbow, consists 
of the triceps and anconeus muscles.  Disability of this 
muscle group in the dominant upper extremity warrants a 
noncompensable evaluation if it is slight, a 10 percent 
evaluation if it is moderate, a 30 percent evaluation if it 
is moderately severe or a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5306.

A compound comminuted fracture with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  
38 C.F.R. § 4.72 (1997); 38 C.F.R. § 4.56 (2002).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.54 (1997); 38 C.F.R. § 4.56 (2002).

The Board notes that during the pendency of the veteran's 
appeal, some of the criteria for rating muscle injuries were 
changed effective July 3, 1997.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the claimant will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose the 
presence of a minimum scar, and slight, if any, evidence of 
fascial defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments 
would be present.  Moderate muscle disability is found where 
there has been through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Clinical examination would disclose the presence 
of entrance and (if present) exit scars that are linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue.  There must be 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Moderately severe muscle 
disability is found where there has been through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
cicatrization.  Clinical examination would disclose entrance 
and (if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be indications on palpation of 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved compared 
with the sound side must demonstrate positive evidence of 
marked or moderately severe loss.  A severe disability 
evaluation requires extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance, with soft or flabby muscles in wound 
area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  38 C.F.R. § 4.56 
(1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2002).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Muscle injuries in the same anatomical region, such as the 
shoulder girdle and arm, will not be combined, but instead, 
the rating for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.56 (1997).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.56 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

C.  Analysis

Initially, the Board notes that the veteran's service-
connected disabilities include residuals of a gunshot wound 
of the anterior chest with a scar on the anterior chest and 
involvement of Muscle Group XXI.  This disability is assigned 
a separate 10 percent rating and is not at issue in this 
appeal.

The disabilities at issue in this appeal are the residuals of 
a gunshot wound of the right arm for which a 30 percent 
rating has been assigned under Diagnostic Code 5202 
(impairment of the humerus) and a 10 percent rating has been 
assigned under Diagnostic Code 5306 (impairment of Muscle 
Group VI).

The evidence reflects that the veteran sustained a through 
and though wound involving Muscle Groups III and VI.  The 
bullet entered the veteran's right chest anteriorly and 
passed laterally and out just below the shoulder.  While the 
bullet caused a comminuted fracture of the humerus, the 
fracture was not compound and there was no nerve injury.  The 
wounds did not require debridement or prolonged treatment.  
Service medical records do not show prolonged infection or 
sloughing of soft parts, or intermuscular scarring.  Rather, 
they show that the veteran required casting for the fracture 
and additional treatment because the humerus was refracture.  
The pertinent history, complaints and objective findings are 
all consistent with the presence of moderate injury of Muscle 
Groups III and VI.  Because these muscle groups are in the 
same anatomical area, the rating for the most severely 
involved muscle group would be increased from moderate to 
moderately severe if the residuals of the gunshot wounds were 
rated on the basis of muscle injury.  Moderately severe 
injury of Muscle Group III or VI warrants a 30 percent 
rating.  Therefore, it would not be to the veteran's 
advantage to rate the residuals based on impairment of these 
muscle groups.

With respect to the separate ratings assigned for the 
components of gunshot wound residuals, the Board notes that 
the medical evidence of record clearly shows the veteran 
retains useful motion of his right shoulder.  As such, 
Diagnostic 5200, pertinent to ankylosis, is not for 
application in this case.  The Board also notes that although 
right shoulder pain and weakness are clearly shown and the 
veteran may have additional functional impairment on repeated 
use or during flare-ups, he has demonstrated useful range of 
motion to at least 90 degrees.  Thus, even when all pertinent 
disability factors are considered, there is no reasonable 
basis for concluding that the limitation of motion more 
nearly approximates limitation of motion to 25 degrees from 
the side than midway between the side and shoulder level, as 
would be required for a rating in excess of 30 percent under 
Diagnostic Code 5201.  The veteran does not have fibrous 
union of the humerus, nonunion of the humerus, or loss of the 
head of the humerus, such as to warrant a rating in excess of 
30 percent under Diagnostic Code 5202.  In sum, there is no 
appropriate basis for assigning an evaluation in excess of 30 
percent for the gunshot wound residuals affecting function of 
the shoulder.

As explained above, the disability of Muscle Group VI, the 
extensor muscles of the elbow, is moderate and therefore 
considered to be 10 percent disabling under Diagnostic Code 
5306.  The Board has also considered whether it would be to 
the veteran's advantage to rate this component of the 
disability on the basis of functional impairment of the 
elbow.  The record shows that extension of the veteran's 
forearm was limited to 60 degrees on the most recent VA 
examination.  Limitation of extension of the forearm to 60 
degrees is considered 10 percent disabling under Diagnostic 
Code 5207.  However, the record also reflects that the 
veteran has some weakness of the triceps.  Specifically, the 
most recent VA examiner stated that strength in the triceps 
was fair plus.  With consideration of the additional 
functional impairment due to weakness and pain, to include 
the additional functional impairment occurring with repeated 
use, the Board believes that the limitation of extension of 
the veteran's forearm more nearly approximates the 75 degrees 
required for a 20 percent evaluation under Diagnostic Code 
5207.  

In sum, the components of the residuals of a gunshot wound of 
the right arm are properly assigned a 30 percent rating under 
Diagnostic Code 5202 but warrant an evaluation of 20 percent 
under Diagnostic Code 5207 rather than a 10 percent rating 
under Diagnostic Code 5306.  In reaching this decision, the 
Board has resolved all reasonable doubt in the veteran's 
favor.

The Board has also considered whether a higher rating is 
warranted for either disability on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1) (2002).  The record reflects 
that the veteran has not required frequent hospitalization 
for his service-connected disabilities and that the 
manifestations of these disabilities are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the evaluations of 30 and 20 percent.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.  







ORDER

Entitlement to service connection for heart disability on a 
secondary basis is denied.

The Board having determined that the residuals of a gunshot 
wound of the right arm warrant separate evaluations of 30 and 
20 percent, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of monetary 
benefits.


REMAND

In an April 1992 rating decision, the RO denied the veteran's 
claim seeking entitlement to service connection for arthritic 
conditions, to include arthritis of the right arm and hand, 
on the basis that new and material evidence sufficient to 
reopen such claims had not been submitted.  

Within the same decision, the RO denied the veteran's claim 
of entitlement to service connection for carpal tunnel 
syndrome of the right wrist, claimed as secondary to his 
service-connected residuals of a gunshot wound.  The RO 
mailed the veteran a notice letter, along with a copy of the 
rating decision on May 18, 1992.  

In a statement received by the RO on June 2, 1992, the 
veteran disagreed with the denial of service connection for 
arthritis and carpal tunnel syndrome.  Presently, the record 
indicates that a statement of the case has not been issued 
with respect to either denial.  Moreover, the record 
discloses that the veteran's new arthritis claim was not 
adjudicated on a de novo basis.  

Because the notice of disagreement placed these issues in 
appellate status, the matters must be remanded for the RO to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  


Accordingly, the issues of entitlement to secondary service 
connection for arthritis of the and carpal tunnel syndrome 
are REMANDED for the following action:

1.  The RO should readjudicate the 
issue of entitlement to secondary 
service connection for arthritis of the 
right arm and hand on a de novo basis.

If this benefit remains denied, both 
the veteran and his representative 
should be provided with a statement of 
the case pertaining to this issue.


		2.  The RO should issue a statement of the case 
pertaining 
	to the issue of entitlement to secondary service 
connection for right carpal tunnel syndrome of the 
right wrist.

3.  The RO should properly notify the veteran of 
the requirements to perfect an appeal with respect 
to the above issue(s).  If the veteran perfects an 
appeal with respect to one or both issues, the case 
should be returned to the Board for further 
appellate action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)





4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


